Citation Nr: 9913449	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bronchitis, claimed 
as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for pneumonia, claimed 
as residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  However, his DD Form 214 lists approximately 3 
months of "other service," in addition to his period of 
active duty.  The DD Form 214 also shows that the veteran was 
transferred to a Reserve unit following his discharge from 
active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the issues on appeal.  In 
that same decision, the RO also denied service connection for 
a nonservice-connected pension.  However, the veteran's 
Notice of Disagreement and Substantive Appeal only addressed 
the issues of bronchitis and pneumonia.  See 38 C.F.R. 
§§ 20.200-20.202 (1998).  Thus, these are the only issues 
over which the Board has jurisdiction.

A Travel Board hearing was scheduled for the veteran in March 
1999, but he failed to appear.  Accordingly, his request for 
a personal hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (1998).


FINDINGS OF FACT

1.  Neither bronchitis or pneumonia are recognized as being 
associated with herbicide exposure.

2.  No competent medical evidence is on file which relates 
either the veteran's bronchitis or pneumonia to his period of 
active duty.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bronchitis, claimed as a residual of exposure to Agent 
Orange, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998)

2.  The claim of entitlement to service connection for 
pneumonia, claimed as a residual of exposure to Agent Orange 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background. The veteran's lungs and chest were 
clinically evaluated as normal on his July 1967 enlistment 
examination.  Also, a chest X-ray was negative for any 
disease or defect.  At that time the veteran reported that he 
had never experienced chronic or frequent colds, sinusitis, 
or hay fever.  The service medical records show that the 
veteran was treated for a sore throat and a dry hacking cough 
in March 1969.  It was noted in April 1969 that he had a cold 
which included chest and nasal congestion, and that his 
throat was inflamed with swollen tonsils.  There was no 
subsequent treatment for any colds or congestion after April 
1969, and the service medical records show no treatment for 
or diagnosis of bronchitis or pneumonia.  It is also noted 
that the veteran was treated for malaria in September 1968, 
and that he was treated for polymorphous light eruption in 
May 1969.  On his January 1972 release from active duty 
examination the veteran's lungs and chest were clinically 
evaluated as normal.  

It is noted that the veteran's DD Form 214 shows that the 
veteran received the Vietnam Service Medal, the Vietnam 
Campaign Medal with device, and the Combat Action Ribbon 
among other awards and decorations.

In August 1996, the veteran submitted his VA Form 21-526, 
Application for Compensation or Pension, in which he sought 
service connection for bronchitis.  He also reported that he 
was treated for pneumonia while stationed in Vietnam.  
Further, the veteran identified treatment from a Dr. Martin 
and a Dr. Shaw.  On a separate statement, he expressed his 
belief that he was exposed to Agent Orange during the period 
he served in Vietnam.  Additionally, he reported that his 
daughter had loss of skin pigmentation, and that she had had 
this condition since birth.  Therefore, he requested that he 
be service-connected for his Agent Orange exposure.  

In September 1996, the RO sent development letters to both 
Dr. Martin and Dr. Shaw, requesting any medical records they 
might have concerning the veteran.  The RO also informed the 
veteran that records had been requested from both doctors, 
but that it was the veteran's responsibility that they 
received this evidence.  Moreover, the RO requested that the 
veteran provide the dates he was treated for pneumonia during 
service, as well as details regarding his post-service 
treatment thereof.  

No response is on file from Dr. Shaw.

Medical records were received from Dr. Martin which covered 
the period from December 1990 to February 1991.  It was 
specifically noted that the veteran's last visit to Dr. 
Martin was in February 1991.  These records noted in January 
1991 that the veteran was treated a year earlier for left 
upper lobe pneumonia, and that he had a chronic obstructive 
pulmonary disease.  The veteran was treated for chest 
congestion and a cough in February 1991.

The veteran underwent a VA Agent Orange examination in 
October 1996.  Regarding his possible exposure to Agent 
Orange, it was noted that the veteran was definitely not 
involved in the handling of or spraying of Agent Orange, nor 
was he directly sprayed with Agent Orange.  Also, he was not 
sure whether he ate food or drink that could have been 
contaminated, or whether he was exposed to herbicides other 
than Agent Orange.  However, the veteran stated that he was 
frequently in areas that were sprayed.  He also reported a 
history of bronchitis diagnosed in 1990, and a history of 
pneumonia in 1969 while in Vietnam and again in 1990.  On 
examination, his chest was within normal limits, and his 
lungs were clear to auscultation in all fields.  The 
examiner's overall diagnoses included history of "bronchitis 
exam, pft, and cxr normal," and history of pneumonia in 1969 
and 1990.

A chest X-ray was taken in October 1996 which showed both 
lungs were well expanded.  Costophrenic angle was sharp.  
Also, healed pulmonary calcification and fibrosis was 
present, bilaterally.  The heart size was normal.  

Also in October 1996, the veteran underwent a VA examination 
of burn scars.  No pertinent findings were made regarding his 
bronchitis or pneumonia claims.

In a December 1996 rating decision, the RO denied service 
connection for bronchitis and pneumonia as a result of 
exposure to herbicides.  The RO noted that the available 
scientific and medical evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure.  Further, the RO found that there was no 
basis in the available evidence of record to establish 
service connection for bronchitis or pneumonia.  The RO 
reported that this condition did not happen in military 
service, nor was it aggravated or caused by service.  It was 
also noted that review of the veteran's service medical 
records failed to show evidence of either bronchitis or 
pneumonia incurred by the veteran during his service period.

The veteran's Notice of Disagreement was received in January 
1997, and a Statement of the Case was issued later that same 
month.  At that time the RO noted that the veteran was 
treated for a sore throat and dry cough in April 1969, but 
there was no indication of a chronic condition other than 
this one episode of a dry cough.  The RO stated that there 
was no evidence of either bronchitis or pneumonia, nor of a 
chronic lung disability to a compensable degree within the 
first post-service year.  In fact, the RO noted that the 
first evidence of a lung disability was the January 1991 
record which indicated that the veteran had pneumonia a year 
previous.

In an August 1998 statement, the veteran's accredited 
representative acknowledged that the provisions of 38 C.F.R. 
§ 3.309(e) and § 3.307 did not list bronchitis or pneumonia 
as diseases associated with Agent Orange exposure.  However, 
the representative contended that in processing the claim the 
Board should consider the possibility that the conditions 
were associated with permanent lung damage caused by the 
veteran's service-connected malaria.  Therefore, the 
representative requested that the veteran's records be 
reviewed by a pulmonary specialist, and that an opinion be 
requested concerning whether malaria during service could 
have resulted in the veteran's chronic bronchitis and/or 
recurring pneumonia.  In April 1999, another representative 
statement was received wherein it was contended that certain 
M21-1 provisions required a full development by the RO prior 
to making a well-grounded determination.  


Legal Criteria.  Service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (1998). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1998).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d) (1998).  The Court held in 
Libertine v. Brown, 9 Vet. App. 521 (1996), that an 
appellant's own statements taken together with published 
medical authorities did not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disability and service.  See also Turpen v. Gober, 10 
Vet. App. 536, 539 (1997) (holding that, absent medical-nexus 
evidence, there was "no reasonable possibility that 
consideration of § 1154(b) by the Board could change the 
outcome of the case on the merits"); Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").


Analysis.  In the instant case, the Board notes that neither 
bronchitis nor pneumonia are conditions associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  Similarly, 
neither condition is recognized as a chronic disease under 
38 C.F.R. § 3.309(a).  Further, there is no evidence that 
either condition was present to a compensable degree within 
the first post-service year.  Thus, the veteran is not 
entitled to service connection for either condition on a 
presumptive basis under these regulations.  Nevertheless, the 
veteran may still be entitled to a grant of service 
connection if all the evidence, including that pertinent to 
service, establishes that either condition was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran has not submitted well 
grounded claims of entitlement to service connection for 
either bronchitis or pneumonia.  First of all, while the 
records from Dr. Martin note treatment for pneumonia in 1990, 
the documents on file do not appear to contain an actual 
medical diagnosis of bronchitis.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  Even if the veteran 
did have medical diagnoses of both conditions, the Board 
finds that competent medical nexus evidence is necessary to 
well ground the veteran's claims since it has been almost 
twenty-seven years since the veteran was discharged from 
active duty.  With respect to this requirement, the Board 
notes that the Court has consistently held that 
determinations of medical causation must be made by a 
qualified medical professional in order to have probative 
value.  Grottveit, 5 Vet. App. at 93; Caluza at 504; see also 
Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities).  No such medical 
opinion is on file.  Therefore, the Board must conclude that 
the claim is not well-grounded and must be denied.  See 
Caluza at 506.

The Board notes that the veteran's representative requested 
that the veteran's medical records be reviewed by a pulmonary 
specialist to determine whether the veteran's bronchitis 
and/or pneumonia may be due to permanent lung damage caused 
by his service-connected malaria.  Regarding this request, 
the Board acknowledges that service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury, and when service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.310(a).  However, absent a well-grounded claim, the Board 
has no jurisdiction to order additional evidentiary 
development.  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing his claims without paying sufficient 
heed to the determination as to whether the claims brought 
met the statutory requirements, as construed by the Court's 
precedents, to be well grounded.  "Attentiveness to this 
threshold issue is, by law, not only for the Board but for 
the initial adjudicators, for it is their duty to avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones."  Ibid.  

The veteran's representative has also contended that certain 
M21-1 provisions required a full development by the RO prior 
to making a well-grounded determination.  With respect to 
this contention, the Board notes that it is required to 
follow the precedent opinions of the Court.  38 U.S.C.A. § 
7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit upheld the 
Court's interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Bernard v Brown, 4 
Vet. App. 384, 394 (1993).  Furthermore, in Schroeder v. 
West, 12 Vet. App. 198 (1999), the Court, sitting en banc, 
issued a per curiam order specifically rejecting a motion for 
an initial decision by the full Court on the issue of whether 
a duty to assist attaches pursuant to 38 U.S.C.A. § 5107(a) 
prior to the submission of a well-grounded claim.  The Court 
noted that the Federal Circuit's express rejection of such a 
contention in the Epps decision was controlling on this 
issue.  

For the reasons stated above, the Board has determined that 
the veteran has not submitted a well-ground claim.  
Therefore, VA has no duty to assist the veteran in developing 
his case.  However, where an application for benefits is not 
complete and VA is on notice through a veteran's assertion of 
hearsay medical evidence that may complete the application, 
VA has an obligation under 38 U.S.C.A. § 5103(a) to inform 
the veteran of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  In the instant case, the Board finds that the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained or 
requested that would well ground his claims.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.  

The Board further notes that the RO did not deny the 
veteran's claims of entitlement to service connection for 
bronchitis and pneumonia on the basis that the claims were 
not well-grounded.  When the Board addresses in its decision 
a question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well-grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer, 9 Vet. App. at 432.  Moreover, since the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for bronchitis, claimed as 
a residual of exposure to Agent Orange, is denied.

Entitlement to service connection for pneumonia, claimed as 
residual of exposure to Agent Orange, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

